Title: To George Washington from John Hancock, 18 January 1777
From: Hancock, John
To: Washington, George



Sir,
Baltimore Jany 18th 1777.

The enclosed Copy of a Letter from the Convention of New York, I am directed by Congress to transmit to you, and to request your Attention to i⟨t.⟩ The very great Distress of the Troops in that State for Want of Cloathing and Blankets, calls for the most speedy Relief; and the Congress in Order to afford them every Assistance in their Power, have ordered the Co⟨nti⟩nental Agents to furnish the Commissary of Cloath⟨ing⟩ with an Account of such Cloathes, or Materials for making them, as may be in their Possession. These, it is the Desire of Congress, you will distribute among the Troops, in the different Departments, in the Proportion you may think proper; paying, however, a particular Regard to the State of New York, which, from its present unfortunate Situation, is precluded from all Possibility of procuring those Necessaries for the Troops raised there.
The miserable Condition of our Prisoners at New-York and elsewhere in the Hands of the Enemy, will naturally suggest the Propriety of making the Proposal to Genl Howe, as soon as convenient, of a Commissary residing among them on Behalf of the United States, agreeably to the enclosed Resolve. I have the Honour to be, with every Sentiment of Respect & Esteem, Sir, your most obed. & very hble Servt

John Hancock Presidt


The enclosed Copy of a Letter from Genl Gates, relative to Monsieur Da Lieue, I am directed by Congress to transmit to you, with a Request that you will employ him if you think proper, I have paid him 40 Dolls. to defray his Expences to you.
(The Copy since inclos’d in a Letter sent by Monsr De Luce.)

